DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al. (6,765,348) in view of Kobayashi et al. (2001/0022496).  Regarding claim 15, Aziz et al. teach in figure 2 and related text a light emitting device comprising: 
a first substrate 22; 
a light emitting element over the first substrate, the light emitting element comprising: 
an anode 24 over the first substrate; 

a light emitting layer (middle part of layer 28) over the hole transport layer; 
an electron transport layer (upper part of layer 28) over the light emitting layer (see also column 12, line 6 to line 52); and 
a cathode 26 over the electron transport layer; 
a first film 29 over and in direct contact (see column 11, lines 61-67) with the cathode; and 
a second film over and in direct contact with the first film (since layer 29 comprises plurality of layers laminated on top of each other (see column 11, lines 61-67),
wherein the electron transport layer comprises a first organic compound, and
the second film comprises an inorganic insulating material comprising silicon and one of oxygen and nitrogen.  
 
Aziz et al. do not explicitly state that the first film comprises a first organic compound, and the second film comprises an inorganic insulating material.
Aziz et al. teach in column 18, lines 32-36 that the first or second film comprises a first organic compound, and the second or first film comprises an inorganic insulating material comprising silicon and one of oxygen and nitrogen.
Kobayashi et al. teach in figure 1 and related text that a first film 7 comprises a first organic compound, wherein said first film is over and in direct contact with the cathode 6.


Regarding claim 16, Aziz et al. teach in figure 2 and related text that the first organic compound is tris-8-quinolinolate aluminum complex.

Regarding claim 17, Aziz et al. teach in figure 2 and related text that the second film is one of a silicon oxide film, a silicon oxynitride film, a SiON film and a silicon nitride film.

Regarding claim 18, Aziz et al. teach in figure 2 and related text that the light emitting device further comprising an electron injection layer (since cathode 26 can also include an electron injection layer).



Response to Arguments


	1.	Aziz et al. teach in column 18, lines 32-36 using an inorganic insulating film.  The rejection then states that it would be obvious to form an inorganic insulating material in Aziz et al.’s device (as required by the claim).   Due to the obviousness statement (and not due to anticipation reasons) it is understood that an artisan would use an inorganic insulating material, which is conventionally formed of silicon and nitrogen, in Aziz et al.’s device.

	2.	Applicants argue that “Applicant does not find a disclosure of the layers as claimed which are stacked layers”. 

	2.	Figure 2 of Aziz et al. clearly depict that the claimed layers are stacked layers”.

	3.	Applicants argue that “there is no description of "the electron transport layer and the first film comprising a first organic compound" as claimed. 

	3.	Aziz et al. explicitly state regarding the electron transport layer 28 “a light 
emitting region 28 formed on the anode 24, comprising an organic luminescent  material”.  The rejection also states that the first film does not comprise a first organic compound.

	4.	Applicants argue that “although Aziz teach a thermal protective layer, which can be formed by various kinds of materials, and Kobayashi teach a sealant in contact with a cathode, the aforementioned references do not teach or suggest the feature that a sealant can be used in the light emitting region”. 

	4.	Since Aziz teaches a light emitting device comprising a thermal protective layer and since Kobayashi teaches a sealant in contact with a cathode, then it would be obvious for an artisan to use a sealant in the light emitting region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/23/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800